Poland, Ch. J.
The petitioner has mistaken the tribunal to Which his application should have been made. This court has no jurisdiction to grant new trials in cases in the county court, except cases which have been tried in the couhty court.
All applications for relief against defaults or non-suits in the county court, must be made in the county court which ordered them. This has been long and repeatedly settled by decisions of this court. Scott v. Stewart, 5 Vt. 57; Adams v. Howard, 14 Vt. 560 ; Beckwith v. Middlesex, 20 Vt. 593 ; Foster v. Austin, 33 Vt, 615.
Petition dismissed with costs.